Citation Nr: 0712624	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-37 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for tinnitus, including as 
secondary to the service-connected Diabetes Mellitus, type 
II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel








INTRODUCTION

The veteran had active service from July 1970 until March 
1972, including a tour of duty in the Republic of Vietnam 
from January 1971 until December 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDING OF FACT

Tinnitus was incurred in or aggravated by active military 
service.


CONCLUSION OF LAW

The criteria for a grant of service connection for tinnitus 
have been approximated.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in March 2003.  
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, because the claim of service 
connection is being granted, the RO will, upon issuance of 
this decision, assign a disability rating and an effective 
date for service connection.  Proceeding with the appeals 
presently does not therefore inure to the veteran's 
prejudice.

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  

The Merits of the Claim

The veteran seeks service connection for tinnitus, 
specifically arguing the tinnitus was caused by his service-
connected diabetes mellitus.  Although the veteran 
specifically sought service connection on a secondary basis, 
VA must ascertain whether there is any basis (e.g., direct, 
presumptive or secondary) to indicate that the claimed 
disorders were incurred by any incident of military service.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (For the general 
proposition that in claims involving presumptive service 
connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim, including direct service 
connection) see Bingham v. Principi, 421 F.3d 1346 (Fed.Cir. 
2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 
(2006).  


Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is at an approximate balance and the appeal will be 
allowed.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).



The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a) (2003).  See Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability. 

The veteran has a current diagnosis of tinnitus as reflected 
in the August 2002 VA examination.  Service medical records, 
however, contain no complaints, treatment or diagnosis of 
tinnitus.  In fact, the February 1972 examination conducted 
in connection with the veteran's separation from service 
described the ears as normal and noted no disabilities.  
While there was no diagnosis of tinnitus during service, the 
veteran reported exposure to noise from artillery fire during 
service during the August 2002 VA examination.  

The veteran's Form DD 214 reported the veteran's military 
occupational specialty was that of a pioneer, or a combat 
engineer.  Additionally, the RO in the June 2001 rating 
decision which granted service connection for Post Traumatic 
Stress Disorder (PTSD), conceded the veteran's stressor based 
upon his military occupational specialty, participation in 
the Vietnam Counter-Offensive Phase VII Campaign and the 15th 
unnamed campaign and receipt of the Vietnam Campaign Medal 
with Device.  In this regard, the veteran then reported that 
he was exposed to the noise of artillery fire when serving in 
Vietnam.

In other words, the RO found the veteran participated in 
combat, including being exposed to acoustic trauma.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v, 
Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  As the veteran was found to have combat 
service, his assertion of what occurred in combat (i.e., the 
in service incident) is presumed credible, but only as to the 
in-service events.  38 U.S.C.A. § 1154(b) (Providing in 
substance that in the case of veterans of combat, VA shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary); see 38 C.F.R. 
§ 3.304(d).  

Therefore, the veteran's exposure to acoustic trauma during 
service is presumed. 38 U.S.C.A. § 1154(b).  The remaining 
element is competent medical evidence of a nexus.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this regard, the veteran underwent a VA examination in 
August 2002 to assess the presence and etiology of any 
current disability.  The veteran complained of ringing in 
both ears and reported the greatest difficulty in quiet 
situations.  The veteran reported exposure to noise from 
artillery fire during his military service and denied 
occupational or recreational noise exposure.  Noise exposure, 
ear disease, medications, sinus infections and congestion, 
allergies, temporomandibular joint disorders, cardiovascular 
disease, under-active thyroid and head or neck trauma were 
listed as factors which could cause or worsen tinnitus.  The 
concluding diagnosis was bilateral sensorineural hearing loss 
and the examiner noted that no medical follow-up was 
indicated.  In an addendum, the examiner indicated that it 
was unlikely that the tinnitus was caused by diabetes as 
diabetes is not known to cause tinnitus.

The possibility of a relationship between diabetes and 
tinnitus has been raised by statements and material submitted 
by the veteran; specifically a medical article by the 
American Academy of Otolaryngology that explores the causes 
of tinnitus.  The article also reported that exposure to loud 
noise was probably the leading cause of tinnitus and often 
damaged hearing in younger people.  The Court has held that 
generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
establish the nexus element. See Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  However, medical treatise information 
may be regarded as competent evidence where "standing alone, 
[it] discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion." 
Wallin v. West, 11 Vet. App. 509, 513 (1998).  The article in 
question fails to apply the specific facts and thus does not 
meet the standards of Wallin.

Thus, there are two opinions as to the etiology of the 
tinnitus.  One clearly ruled out diabetes as a cause but 
listed several factors which caused or aggravated tinnitus.  
The other is a medical article which does not apply the 
specific facts of the case.  However, both report exposure to 
loud noises as a cause of tinnitus - a specific factor 
clearly raised by the record.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim, but 
such would not materially assist the Board in this 
determination.  Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Specifically, the veteran has a current 
diagnosis of tinnitus, inservice noise exposure, no 
significant post-service noise exposure and medical evidence 
indicating noise exposure is one of many causes.  Because a 
state of relative equipoise has been reached in this case, 
the benefit of the doubt rule will therefore be applied and 
service connection for tinnitus will be granted. See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).
ORDER

Service connection for tinnitus is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


